Allowable Subject Matter
Claims 1-2, 4-5, 8-10, 12-13, 16-18 and 21-23 are allowed; renumbered 1-15.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method for migrating data, comprising: executing a first migration job and a second migration job in parallel, wherein executing the first migration job and the second migration job comprises: determining a parallel number of migration jobs using a table, the parallel number indicating a number of migration jobs to be executed in parallel, the table contents based on hardware information, file size, and results of testing different file sizes and different parallel numbers on a migration platform; and initiating a plurality of migration jobs corresponding to the parallel number” in light of other features as recited in independent claim 1 and similarly recited in independent claims 9 and 17. Dependent claims 2, 4-5, 8, 10, 12-13, 16, 18 and 21-23 are allowed at least by virtue of their dependencies from the independent claims.

“Upadhyay et al.” (US PGPUB 2016/0011945) (Hereinafter Upadhyay) discloses performing a server data backup using a number of threads by dividing the data to be backed up into sets of roughly equal size and having each thread work on an assigned set of data in parallel.
Upadhyay does not explicitly disclose a method for migrating data, comprising: executing a first migration job and a second migration job in parallel, wherein executing the first migration job and the second migration job comprises: determining a parallel number of migration jobs using a table, the parallel number indicating a number of migration jobs to be executed in parallel, the table contents based on hardware information, file size, and results of 

“Thanasekaran” (US PGPUB 2016/0378614) discloses capturing and reporting performance for individual data streams in a backup job by individually tracking each data stream and generating per-data-stream performance reports when or immediately after the data stream reaches its destination.
Thanasekaran does not explicitly disclose a method for migrating data, comprising: executing a first migration job and a second migration job in parallel, wherein executing the first migration job and the second migration job comprises: determining a parallel number of migration jobs using a table, the parallel number indicating a number of migration jobs to be executed in parallel, the table contents based on hardware information, file size, and results of testing different file sizes and different parallel numbers on a migration platform; and initiating a plurality of migration jobs corresponding to the parallel number.

“Kochunni et al.” (US PGPUB 2015/0324255) (Hereinafter Kochunni) discloses performing load balancing across multiple data paths used by a data management system for transferring data between a primary storage device and a secondary storage device.
Kochunni does not explicitly disclose a method for migrating data, comprising: executing a first migration job and a second migration job in parallel, wherein executing the first migration job and the second migration job comprises: determining a parallel number of migration jobs using a table, the parallel number indicating a number of migration jobs to be executed in parallel, the table contents based on hardware information, file size, and results of testing different file sizes and different parallel numbers on a migration platform; and initiating a plurality of migration jobs corresponding to the parallel number.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
January 14, 2021